      Case 2:20-cv-00292 Document 8 Filed on 04/13/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 14, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

AMARIO LYNN MCPHERSON,                       §
                                             §
        Petitioner,                          §
VS.                                          § CIVIL ACTION NO. 2:20-CV-292
                                             §
TEXAS BOARD OF PARDONS &                     §
PAROLES,                                     §
                                             §
        Respondent.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On December 4, 2020, United States Magistrate Judge Julie K. Hampton issued

her “Memorandum and Recommendation” (D.E. 7), recommending that the habeas

petition be dismissed pursuant to the screening provisions in Rule 4 of the Rules

Governing Section 2254 Cases because it is clear that Petitioner is not entitled to relief.

Petitioner was provided proper notice of, and opportunity to object to, the Magistrate

Judge’s Memorandum and Recommendation.              FED. R. CIV. P. 72(b); 28 U.S.C.

§ 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 7), and all other relevant
1/2
      Case 2:20-cv-00292 Document 8 Filed on 04/13/21 in TXSD Page 2 of 2




documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge. Accordingly, the petition for writ of

habeas corpus (D.E. 1) is DISMISSED.

      ORDERED this 13th day of April, 2021.

                                           ___________________________________
                                           NELVA GONZALES RAMOS
                                           UNITED STATES DISTRICT JUDGE




2/2
